Exhibit 10.5

THIRD AMENDMENT TO

REAL ESTATE PURCHASE AND SALE AGREEMENT

THIS THIRD AMENDMENT TO REAL ESTATES PURCHASE AND SALE AGREEMENT (the
“Amendment”) is made as of June 9, 2017, by and between MONTGOMERY STERLING,
L.L.C., an Illinois limited liability company, as Seller, and S.R. JACOBSON
DEVELOPMENT CORP., a Michigan corporation on behalf of an entity to be named, as
Purchaser.

WHEREAS, Seller and Purchaser entered into a certain Real Estates Purchase And
Sale Agreement, dated as of January 10, 2017, as amended by a certain Amendment
To Real Estates Purchase And Sale Agreement, dated April 7, 2017, and further
amended by a certain Second Amendment To Real Estates Purchase And Sale
Agreement, dated April 25, 2017 (together the “Agreement”), pursuant to which
Seller agreed to sell, and Purchaser agreed to purchase, that certain real
property located in the Village of Montgomery (“Village”), County of Kendal and
State of Illinois with Parcel Identification Numbers 03-02-203-002,
03-02-202-001, 03-02-204-001 and 03-02-100-028 (the “Property”).

WHEREAS, the parties agree to amend the Agreement to adjust a critical date
pursuant to the terms of this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree the Agreement is hereby
amended as follows:

 

  1. Paragraph 3.D. of the Agreement is hereby amended to increase the
Inspection Period by thirty (30) days and therefore it will expire on July 9,
2017.

 

  2. Balance of Terms. Except as set forth herein, the Agreement remains
unmodified and in full force and effect.

 

  3. Miscellaneous. This Amendment may be executed in any number of
counterparts, and by separate parties hereon on separate counterparts, and all
of such counterparts taken together shall constitute one and the same Amendment.
This Amendment may be executed and delivered by facsimile or electronic mail in
PDF format. The section headings set forth in this Amendment are for convenience
of reference only, and do not define, limit or construe the contents of such
sections.

The parties have executed this Amendment as of the date first written above.

 

SELLER:       PURCHASER:

MONTGOMERY STERLING, L.L.C., an Illinois

limited liability company

   

S.R. JACOBSON DEVELOPMENT CORP.

on behalf of an entity to be named

By:   Inland Land Appreciation Fund II, L.P.       A Delaware limited
partnership, its sole member       By:   IREIC, A Delaware corporation, its
general partner       /s/  

  GUADALUPE GRIFFIN

    /s/  

  S.R. JACOBSON DEVELOPMENT CORP.

By:     Guadalupe Griffin     By:     Emmanuel Kniahynycky Its:     Senior Vice
President     Its:     Vice President

  [3rd Amendment to Purchase and Sale Agreement for Montgomery}